Citation Nr: 0831903	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine with right radicular type 
leg pain, status post hemilaminectomy and discectomy, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an initial compensable rating for sexual 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the U.S. Army from 
February 1974 to February 1975.  

The Board notes that this veteran's DD Form 214 and other VA 
forms dated in March, April, and June 1975 show active duty 
service for this veteran from February 1972 to February 1975.  
However, service medical records reflect that the veteran 
underwent his service entrance exam in January 1974.  The 
National Personnel Records Center (NPRC) has subsequently 
confirmed that the DD Form 214 is in error regarding both the 
veteran's social security number and the date of the 
veteran's entry into service.  The correct date that the 
veteran entered active duty service is February 22, 1974.  
See VA Form 07-3101, February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which granted service connection and 
a noncompensable rating for sexual dysfunction, and a May 
2007 rating decision by the RO in Montgomery, Alabama which 
continued the current 60 percent evaluation for the veteran's 
low back condition.

The veteran requested a personal hearing before the Board in 
March 2005.  In August 2008, however, the veteran's 
representative withdrew that request in writing on behalf of 
the veteran.  Therefore, the Board will proceed with the 
appeal.  See 38 C.F.R. § 20.704 (2007). 


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by complaints of chronic low back pain 
that intermittently radiates to his right leg and foot, 
resulting in reduced activity due to the pain; there were 
objective clinical findings of restriction of lumbar spine 
motion and degenerative disc changes from L5-S1.   

2.  Incapacitating episodes, as evidenced by physician 
prescribed bed rest, have not occurred. 

3.  The appellant does not have unfavorable ankylosis of the 
entire spine.

4.  The disability of the lumbar spine is not so unusual as 
to render application of the regular schedular provisions 
impractical.

5.  There is no evidence of penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for the veteran's lumbosacral disability have not 
been met at any point during the appellate period.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5243 
(2007).

2.  The criteria for an initial compensable rating for sexual 
dysfunction are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.71a, 
Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2004, March 2006, January 
2007, and March 2007 the agency of original jurisdiction 
(AOJ) provided notice to the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for increased 
ratings for the veteran's service-connected low back 
condition and related sexual dysfunction; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The AOJ 
explained that the veteran must show that his disabilities 
had increased in severity.  The AOJ also described the types 
of evidence that VA would consider in making this 
determination, such as statements from VA or private 
physicians, records from the Social Security Administration, 
medical records from state or local governments, or 
statements by current or former employers.  The veteran was 
further notified that lay statements regarding his symptoms 
were also pertinent.  

Due to the nature of the claim regarding sexual dysfunction, 
as it is specifically an appeal of the initial rating 
assigned in conjunction with the grant of service connection, 
adequate notice was not provided before the initial 
assignment of the rating.  But see Goodwin v. Peake, 2008 WL 
2081130, No. 05-0876 (U.S. Vet. App. May 19, 2008) (holding 
that once service connection is granted, the claim is 
substantiated and prior notice defects are rendered non-
prejudicial).  Nevertheless, per Goodwin, VA's duty to notify 
with respect to the sexual dysfunction claim has been 
satisfied.

Furthermore, in March 2006 and January 2007, the AOJ provided 
additional notice to the veteran concerning information and 
evidence necessary to substantiate his claim for a higher 
initial rating.  In particular, the March 2006 notice 
provided the veteran with the process by which disability 
ratings are determined, explaining that ratings are assigned 
from 0 to 100 percent, based on the rating schedule, 
depending on the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

In reference to the claim for an increased rating for the 
veteran's back condition, as it was not an appeal of the 
initial rating, VA has other notice obligations.  VA is  
required, at a minimum, to notify the claimant that to 
substantiate a claim for an increased rating, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. 

In this case, the Board acknowledges that the notice letters 
sent to the appellant do not satisfy all the requirements 
established by case law, thus creating a presumption of 
prejudice.  Id; Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Nonetheless, such presumption has been overcome.  VA 
may show that the purpose of the notice was not frustrated by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887.  For the reasons discussed 
below, notice error did not affect the essential fairness of 
the adjudication.

Specifically, the March 2007 notice included a comprehensive 
listing of the types of evidence relevant to proving the 
claim for an increased evaluation for his back condition.  
This notice essentially described how the veteran could 
demonstrate the current level of severity of his back 
condition and the effect that any worsening of this 
disability has had on his employment and daily life.  As 
such, a reasonable person could be expected to understand 
what was needed.  

Furthermore, the veteran demonstrated actual knowledge by 
articulating that he walks with a cane, wears braces on both 
of his feet every day, and during flare-ups uses a TENS unit 
and cannot drive.  He explains that he has experienced a 
reduction in his productivity as a pilot of tug boats because 
of his back pain.  Thus, while the notice did not explicitly 
ask for the effect that the worsening has had on his 
employment and daily life, the veteran provided that 
information during the course of the appeal.

Additionally, the March 2007 notice letter did not provide 
the veteran with at least general notice of the rating 
criteria by which his disability is rated, but this 
information was provided in the May 2007 rating decision.  
The claims were then readjudicated on all the evidence in 
March 2008.  The veteran was subsequently provided the 
complete text of the applicable rating criteria in June 2008.  
In all, the veteran was not precluded from participating 
effectively in the processing of his claim and VA has no 
further notice obligation in conjunction with these claims.  

VA has assisted the veteran with respect to his claims for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2007).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claims.  Although a specific Compensation & Pension 
examination has not been conducted in reference to the claim 
of sexual dysfunction, none is required in this case as there 
is sufficient medical evidence of record to decide the claim.  
The duty to assist has been fulfilled. 

Disability Evaluations

The veteran seeks a higher evaluation for his service-
connected degenerative disc disease of the lumbosacral spine 
with right radicular type leg pain, status post 
hemilaminectomy and discectomy (collectively referred to 
herein as a back condition), currently evaluated at 60 
percent.  He also seeks a compensable initial rating for his 
service-connected sexual dysfunction that is secondary to his 
back condition.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the current level of disability is of 
primary concern in a claim for an increased rating; and the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back Condition

As a preliminary note, some historical context is necessary 
to determine the proper law to be applied in this appeal.  
Service connection was initially established for chronic low 
back strain evaluated as 10 percent disabling under DC 5295 
by a June 1992 rating decision.  A subsequent rating decision 
dated in March 2000 recharacterized this disability as low 
back strain with right radicular type leg pain, status post 
hemilaminectomy and discectomy rated under DC 5295-5293 and 
increased the evaluation to 60 percent.  The veteran 
submitted a claim for an increased evaluation in November 
2002.  The RO continued the 60 percent rating, and the 
veteran attempted to perfect an appeal of that decision.  
However, as the VA Form 9 was untimely, the RO considered 
this to be a new claim for an increased rating filed in April 
2005.  This is a particularly important distinction based 
upon the changes to the relevant diagnostic codes that 
occurred in 2002 and 2003.  As the current increased rating 
claim was submitted in April 2005, only the current rating 
criteria are applicable.  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), disability 
ratings are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The disabilities rated under this formula include vertebral 
fracture or dislocation (DC 5235), sacroiliac injury and 
weakness (DC 5236), lumbosacral or cervical strain (DC 5237), 
spinal stenosis (DC 5238), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (DC 5240), 
spinal fusion (DC 5241), degenerative arthritis of the spine 
(DC 5242) (further referencing DC 5003), and intervertebral 
disc syndrome (DC 5243).  38 C.F.R. § 4.71a (2007).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or  abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
Id.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Id. at Note 1.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  Id. at 
Note 2.

Also, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
spine in its entirety is fixed in flexion or extension, and 
the ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id. at Note 5.

Additionally, the code for intervertebral disc syndrome 
(IVDS) permits evaluation under either the General Rating 
Formula described above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 
(2007).
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a. 
For the purposes of rating under this formula, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Furthermore, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be rated on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. 

In the present case, there is no medical evidence that the 
veteran was ever prescribed bed rest by a physician, nor does 
the veteran so contend.  Thus, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is inapplicable.  As such, the veteran's back condition must 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.   

The appellant contends that his lumbar spine disability is 
more severely disabling than the current 60 percent 
evaluation reflects, and as such warrants an increased 
rating.  It is important to note, however, that the current 
rating criteria do not include a 60 percent evaluation under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Instead, the current criteria provide for ratings at 
levels of from 10 to 50 percent, and a total or 100 percent 
rating.  Thus, the only higher evaluation available to the 
veteran under the general formula is a total or 100 percent 
rating, requiring that the evidence show unfavorable 
ankylosis of the entire spine.  The medical evidence of 
record shows forward flexion of the thoracolumbar spine to 70 
degrees and full extension.  VA medical examination, Feburary 
2008.  By definition, ankylosis of the entire spine requires 
fixation in flexion or extension.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5).  The veteran does not exhibit such fixation of the 
spine, thus precluding a 100 percent evaluation.  

Accordingly, although an increased rating for the veteran's 
back disability is not available under either the general 
formula for spine disabilities or the special formula rating 
IVDS based on incapacitating episodes, the Board must 
consider whether the veteran may be entitled to a higher 
rating under an alternate rating mechanism, such as due to 
functional loss, separate evaluations for orthopedic and 
neurological manifestations, or extra-schedular 
considerations.  

When evaluating disabilities of the musculoskeletal system,  
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond  
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Here, the 
veteran does not describe excess fatigability or 
incoordination.  

The VA examiner opined that based on the pain on motion that 
the veteran experiences, it is conceivable that pain could 
further limit function during a flare-up or with increased 
usage.  However, he opined that it was not feasible to 
quantify this potential additional limitation to any degree 
of medical certainty without resort to mere speculation.  VA 
examination, February 2008.  As such, an additional rating 
based on functional loss is not supported by the record.

Next, one must address whether separate evaluations for the 
orthopedic and neurological manifestations of the veteran's 
back disability would provide a higher evaluation.  It is 
important to note that the veteran's service-connected sexual 
dysfunction, a neurological symptom secondary to his back 
condition, has already been separately rated and compensated 
by other means.  However, the veteran also describes 
experiencing pain that radiates down his right leg with 
burning, tingling, and numbness to the third, fourth, and 
fifth toes.  Despite the subjective description of 
radiculopathy, there are no corresponding objective findings 
on examination using nerve conduction tests/electromyography.  
The examiner explicitly stated that there is no evidence of 
radiculopathy or neuropathy sensory changes.  VA exam, 
February 2008.  As such, a separate rating for neurological 
manifestations of IVDS is not warranted.  

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

To summarize, the veteran's back-related symptomatology and 
objective findings do not merit an increased evaluation under 
any of the applicable rating methods.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  An evaluation greater 
than 60 percent is not warranted for the veteran's back 
condition at any point during the appeal.

Sexual Dysfunction

In a claim received in July 2003, the veteran contended that 
his back pain was negatively affecting his sexual function.  
Subsequent rating decisions granted service connection for 
the condition rated as zero percent disabling in June 2004, 
and awarded special monthly compensation for loss of use of a 
creative organ in February 2007.  The issue presently before 
the Board is the veteran's appeal of the initial 
noncompensable rating for sexual dysfunction under DC 7522.

Diagnostic code 7522 provides that in addition to possible 
entitlement to special monthly compensation for loss of a 
creative organ, a 20 percent rating is warranted if there is 
deformity of the penis with loss of erectile power.  38 
C.F.R. § 4.115b (2007).  As here, where the schedule does not 
provide a zero percent rating for a given diagnostic code, a 
zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.  

In the present case, there is no medical or lay evidence of 
record of any penile deformity.  Instead, the record contains 
the veteran's subjective statement that his sexual function 
is affected by his back pain and evidence that the veteran 
has been prescribed medication to treat erectile dysfunction.  
See Statement in support of claim, signed May 2003; see also, 
e.g., VA treatment records, July 2006.  However, neither the 
March 2003 VA examination upon which service connection for 
this condition was granted, nor any subsequent VA examination 
or outpatient treatment record describes any penile 
deformity.  As such, a compensable evaluation for penile 
deformity with loss of erectile power is unavailable as a 
matter of law.  Furthermore, the veteran is already being 
compensated for loss of use of a creative organ by special 
monthly compensation.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  A 
compensable evaluation for sexual dysfunction is not 
warranted.



Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

An increased rating for degenerative disc disease of the 
lumbosacral spine with right radicular type leg pain, status 
post hemilaminectomy and discectomy, is denied.

An increased rating for sexual dysfunction is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


